Citation Nr: 1733942	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for the residuals of a low back injury.



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to August 1975 and from October 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was last before the Board in May 2014, when the above issues were remanded for the AOJ to schedule the Veteran for a Board videoconference hearing.  The Veteran testified at a Board hearing in December 2016; a transcript of that hearing is associated with the claims file.  This case has been returned to the Board for further appellate review at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's claims file contains a significant amount of misfiled documents, to include Social Security Administration (SSA) records that contain both the Veteran's SSA records and another Veteran's records whose claims are not on appeal at this time.  Additionally, the claims file contains service treatment records and other military personnel files that do not pertain to the Veteran on appeal.  As the Board is not able to redact these records, a remand is necessary for the AOJ to look through the entire claims file, identify any misfiled documents that do not pertain to the Veteran on appeal, and follow the procedures for handling misfiled electronic documents in the VBA Live Manual, M21-1, III.ii.4.G.2.c.  Further, the AOJ should obtain and upload any of the Veteran's service treatment records or military personnel files that have not yet been associated with the claims file.

Lastly, at the December 2016 Board hearing, the Veteran reported he received inpatient psychiatric care at a VA Medical Center two or three times throughout the appeal period.  However, after a review of the claims file, the Board is only able to locate VA treatment records for one psychiatric hospitalization in June 2008.  Thus, a remand is necessary to obtain any of the Veteran's outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Indianapolis and Battle Creek VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Look through the Veteran's entire claims file, to include the SSA records, service treatment records, and military personnel records, and identify any misfiled documents.   Then remove or redact any misfiled documents following the procedures for handling misfiled electronic documents under VBA Live Manual, M21-1, III.ii.4.G.2.c.  Additionally, obtain any outstanding service treatment records or military personnel records that pertain to the Veteran, and associate those records with the claims file.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



